Title: From James Madison to Louis Lambert & Company (Abstract), 9 May 1805
From: Madison, James
To: Louis Lambert & Company


9 May 1805, Department of State. “I have received your letter of yesterday [not found] and have to inform you, in answer, that Mr: Wm: Lyman the successor of Mr. Erving in the Agency at London, will of course superintend your appeal, on application; but as he is neither to expend monies nor make pecuniary engagements on accot: of the public, it is necessary that you should make provision for defraying the incidental charges, which may amount to from £250 to £300 Stg.”
